SUPPLEMENT DATED JANUARY 24, 2014 TO THE PROSPECTUS DATED JULY 22, 2013, AS AMENDED NOVEMBER 25, 2013 Arden Sage Multi-Strategy Fund, L.L.C. (the “Fund”) Effective immediately, the following wire and mailing instructions for investors replace the instructions set forth on page B-ii of Appendix B to the Fund’s Prospectus. Wire Instructions for Investors Escrow Account Wells Fargo Bank 420 Montgomery Street, San Francisco, CA 94104 Fed ABA #:121-000-248 Acct. Name:SEI – Arden Sage Acct. #2000018344138 Reference:(Name of Investor) Mailing Instructions for Investors Please mail completed form to: Via Regular Mail: Arden Sage Funds c/o UMB Fund Services PO BOX 2175 Milwaukee, WI 53201-2175 Fax: (816) 860-3140 Via Express Mail: Arden Sage Funds c/o UMB Fund Services ichigan Street Milwaukee, WI 53233 Fax: (816) 860-3140 Please retain this Supplement for future reference.
